        Case: 3:18-cv-00953-jdp Document #: 60 Filed: 10/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 SHOMAS T. WINSTON,
                                                                            ORDER
                               Plaintiff,
         v.
                                                                         18-cv-953-jdp
 DAN HUNEKE, et al.
                                                                      Appeal No. 20-1643
                               Defendants.


 SHOMAS WINSTON,

        Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 20-cv-286-jdp
 BRIAN HELD, et al.

        Defendants.


 SHOMAS WINSTON,
                                                                          ORDER
        Plaintiff,
 v.                                                              Case No. 20-cv-367-jdp

 DOCTOR FREDERICK W. KRON, et al.,

        Defendants.


       This court previously entered orders assessing plaintiff initial partial filing and appeal

fees in these cases, which plaintiff has paid. Now, plaintiff has submitted a motion to suspend

and/or stop the collection of the filing and appeal fees due to the COVID-19 pandemic.


       Under the Prison Litigation Reform Act, an inmate who files a lawsuit or appeal in

federal court under the in forma pauperis statute must pay the statutory filing fee, first by making

an initial partial payment and then by sending the remainder of the fee to the court in
        Case: 3:18-cv-00953-jdp Document #: 60 Filed: 10/23/20 Page 2 of 2




installments of 20% of the preceding month’s income in accordance with 28 U.S.C. §

1915(b)(2) until the remaining balance is paid in full. The court has no discretion to modify

this method or to exempt any part of plaintiff’s income from withholding. Accordingly, his

motion will be denied.




                                              ORDER


       IT IS ORDERED that plaintiff Shonas Winston’s motion to suspend or stop the

collection of the remainder of the filing and appeal fees in these cases is DENIED.




              Entered this 23rd day of October, 2020.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge




                                              2
